DETAILED ACTION
Pending Claims
Claims 1-17 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 13 objected to because of the following informalities: for improved clarity, the word “wherein” should be substituted with: which has.  In addition, the “is” after “25°C” should be replaced with: of.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Asaumi et al. (US 2012/0149807 A1).
Claims 1, 5-7, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Asaumi et al. (US 2012/0149807 A1).
Regarding claims 1 and 12, Asaumi et al. disclose (1) a resin composition (paragraphs 0057-0068), comprising: a thermosetting resin that has a mesogenic group in a molecule (paragraphs 0057 & 0006); and an additive (paragraph 0068); and (12) a cured product obtained by curing the resin composition (paragraphs 0065 & 0073-0076).  Asaumi et al. fail to explicitly disclose that the thermosetting resin is capable of forming a smectic structure via a curing reaction.  However, Applicant identifies the resin of Asaumi et al. as one having this ability (see “Resin A” in Applicant’s exemplary embodiments).  Lastly, Asaumi et al. fail to disclose an exemplary embodiment formulated with (1 & 12) mica.  Rather, their list of additives includes mica (see paragraph 0068).  This appears to be sufficiently specific to anticipate the claimed invention.  At the very least, this is sufficiently specific to obviously satisfy the claimed invention.
Therefore if not anticipated by Asaumi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Asaumi et al. with mica because: the list of additives contemplated by Asaumi et al. includes mica.
Regarding claims 5-7 and 13, the teachings of Asaumi et al. are as set forth above and incorporated herein.  Asaumi et al. fail to explicitly disclose: (5) a hydrogen gas barrier material comprising the resin composition; (6) a cured product obtained by curing the hydrogen gas barrier material; and (7 & 13) which has a hydrogen gas permeability coefficient at 25°C of 4.0 x 10-11 cm3.cm / (cm2.s.cm Hg) or less.  However, the skilled artisan would have expected the composition and cured product of Asaumi et al. to be capable of acting as a hydrogen gas barrier, including one having the instantly claimed hydrogen gas permeability coefficient, because the composition and cured product of Asaumi et al. satisfies all of the material/chemical limitations of the claimed invention.  At the very least, the skilled artisan would have expected the composition and cured product of Asaumi et al. to obviously embrace embodiments capable of acting as a hydrogen gas barrier, including one having the instantly claimed hydrogen gas permeability coefficient, because the composition and cured product of Asaumi et al. satisfies all of the material/chemical limitations of the claimed invention.
Therefore if not anticipated by Asaumi et al., the skilled artisan would have expected the composition and cured product of Asaumi et al. to obviously embrace embodiments capable of acting as a hydrogen gas barrier, including one having the instantly claimed hydrogen gas permeability coefficient, because: the composition and cured product of Asaumi et al. satisfies all of the material/chemical limitations of the claimed invention.

Claim Rejections - 35 USC § 103
Claims 2, 8, 9, 11, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Asaumi et al. (US 2012/0149807 A1).
Regarding claim 2, the teachings of Asaumi et al. are as set forth above and incorporated herein.  Asaumi et al. fail to disclose an exemplary embodiment formulated with: (2) a liquid crystalline epoxy monomer represented by the following Formula (1):

    PNG
    media_image1.png
    152
    410
    media_image1.png
    Greyscale

wherein, in Formula (1), X represents a single bond or at least one kind of linking group selected from the following Group (I) consisting of divalent groups; each Y independently represents an aliphatic hydrocarbon group having from 1 to 8 carbon atoms, an aliphatic alkoxy group having from 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group, or an acetyl group; each n independently represents an integer from 0 to 4; k represents an integer from 0 to 7; m represents an integer from 0 to 8; and l represents an integer from 0 to 12:

    PNG
    media_image2.png
    96
    406
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    131
    402
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    176
    399
    media_image4.png
    Greyscale
.
Rather, they contemplate the use of additional epoxy resins (see paragraphs 0066-0067).  These additional epoxy resins include biphenol diglycidyl ether (see paragraph 0067), which satisfies formula (1) with a single bond as variable X and 0 as variable n.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Asaumi et al. with the instantly claimed liquid crystalline epoxy monomer of formula (1) because: (a) Asaumi et al. contemplate the use of additional epoxy resins; and (b) the additional epoxy resins of Asaumi et al. include biphenol diglycidyl ether, which satisfies formula (1) with a single bond as variable X and 0 as variable n.
Regarding claims 8, 9, 11, 14, 15, and 17, the teachings of Asaumi et al. are as set forth above and incorporated herein.  Asaumi et al. fail to explicitly disclose:
(8 & 14) a composite material, comprising: a cured layer comprising the cured product; and a carbon fiber-containing layer that is provided on or above one side or both sides of the cured layer and that comprises carbon fibers; and
(9 & 15) a structure, comprising: an object to be covered; and a cured layer that is provided on or above the object to be covered and that comprises the cured product of the hydrogen gas barrier material (resin composition); and (11 & 17) further comprising a 
Rather, they contemplate prepreg materials formed by coating a base material with their composition or impregnating a base material with their composition (see paragraph 0074).  These prepreg materials are partially cured, optionally laminated with other prepreg materials, and eventually fully cured (see paragraphs 0074 & 0076).  In light of this, the prepreg laminates of Asaumi et al. and the individual prepregs of Asaumi et al. obviously satisfy the instantly claimed structure of claims (9 & 15).  Furthermore, the base materials of Asaumi et al. include fabrics of carbon fiber (see paragraph 0075).  Accordingly: the carbon fiber prepreg laminates of Asaumi et al. obviously satisfy the claimed composite material of claims (8 & 14) and the claimed structure of claims (11 & 17); and the individual carbon fiber prepregs of Asaumi et al. obviously satisfy the claimed composite material of claims (8 & 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the instantly claimed composite material and structures with the composition of Asaumi et al. because: (a) Asaumi et al. contemplate prepreg materials formed by coating a base material with their composition or impregnating a base material with their composition; and (b) the prepreg materials of Asaumi et al. are partially cured, optionally laminated with other prepreg materials, and eventually fully cured.  Furthermore: (c) the base materials of Asaumi et al. include fabrics of carbon fiber.

Claims 3, 4, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Asaumi et al. (US 2012/0149807 A1) in view of Inuzuka et al. (US Pat. No. 4,889,766).

Regarding claims 3 and 4, the teachings of Asaumi et al. are as set forth above and incorporated herein.  Asaumi et al. fail to disclose: (3) wherein a content of the mica is from 5% by mass to 90% by mass; and (4) wherein an aspect ratio (average particle diameter/ average thickness) of the mica is in a range of from 1 to 2,000.
Inuzuka et al. disclose a related epoxy-based material filled with flake-shaped filler, such as mica (see column 1, line 59 through column 2, line 22; column 2, line 40 through column 3, line 6).  They demonstrate that the instantly claimed content (see column 2, line 61 through column 3, line 6) is recognized in the art as a suitable mica content for this type of filled composition.  They also demonstrate that the instantly claimed aspect ratio (see column 2, lines 48-60) is recognized in the art as a suitable mica aspect ratio for this type of filled composition.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Asaumi et al. with the instantly claimed mica content and aspect ratio because: (a) Inuzuka et al. disclose a related epoxy-based material filled with flake-shaped filler, such as mica; (b) Inuzuka et al. demonstrate that the instantly claimed content is recognized in the art as a suitable mica content for this type of filled composition; (c) Inuzuka et al. also demonstrate that the instantly claimed aspect ratio is recognized in the art as a suitable mica aspect ratio for this type of filled composition; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claims 9 and 15, the supporting teachings of Inuzuka et al. demonstrate that mica filled compositions can be applied to additional objects (see column 2, lines 6-22; column (9 & 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the instantly claimed structures with the mica filled composition of Asaumi et al. because: (a) Asaumi et al. contemplate prepreg materials formed by coating a base material with their composition or impregnating a base material with their composition; and (b) the supporting teachings of Inuzuka et al. demonstrate that mica filled compositions can be applied to additional objects, other than the base materials taught by Asaumi et al.  

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Asaumi et al. (US 2012/0149807 A1) in view of Gardner et al. (US Pat. No. 4,517,321) and Flammer (US 2014/0014667 A1).
Regarding claims 10 and 16, the teachings of Asaumi et al. are as set forth above and incorporated herein.  Asaumi et al. disclose carbon fiber prepregs and carbon fiber prepreg laminates prepared with their composition (see paragraphs 0074-0075).  They fail to disclose a structure: (10 & 16) wherein the object to be covered is a high pressure hydrogen storage tank.
Gardner et al. disclose a related fiber reinforced material (see Abstract; column 1, lines 33-42) containing an epoxy-based composition (see column 1, line 43 through column 5, line 60), structural fibers, such as carbon fibers (see column 5, line 61 through column 6, line 7), and fillers, such as mica (see column 7, lines 27-34).  They disclose that this type of composite material is suitable for preparing pressure vessels, tanks and pipes (see column 7, lines 19-23).  (object) covered with a fiber reinforced material (see paragraph 0059; Figure 4B).  Flammer also demonstrates that pressure vessels include tanks for compressed gases, such as hydrogen (see paragraph 0003).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a high pressure hydrogen storage tank with the composition of Asaumi et al. because: (a) Asaumi et al. disclose carbon fiber prepregs and carbon fiber prepreg laminates prepared with their composition; (b) Gardner et al. disclose a related fiber reinforced material containing an epoxy-based composition, structural fibers, such as carbon fibers, and fillers, such as mica; (c) Gardner et al. disclose that this type of composite material is suitable for preparing pressure vessels, tanks and pipes; (d) Flammer demonstrates that pressure vessels have a structure featuring a liner wall (object) covered with a fiber reinforced material; and (e) Flammer also demonstrates that pressure vessels include tanks for compressed gases, such as hydrogen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shiota et al. (US Pat. No. 5,811,504) and Jones et al. (US Pat. No. 5,235,006) disclose related thermosetting resins having mesogenic groups.
Woodhams et al. (US Pat. No. 4,112,036) disclose related mica filled resins.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
September 15, 2021